Citation Nr: 1706281	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a hearing loss disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a nerve disorder, including, but not limited to, diabetic peripheral neuropathy.

4.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010.  

5.  Entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from November 1976 to August 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2005, May 2011, March 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the May 2005 rating decision, the RO denied service connection for hearing loss, claimed as secondary to an in-service explosion, also noting that a claim of service connection for hearing loss was previously denied on a direct basis in a June 1986 rating decision.  Although it is apparent that the RO reopened the claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In the May 2011 rating decision, the RO denied a claim for a temporary total rating based on the need for convalescence following eye surgery.  

In the March 2012 rating decision, the RO denied service connection for neuropathy, claimed as secondary to the service-connected diabetes mellitus (diabetic peripheral neuropathy).  

In the August 2012 rating decision, the RO confirmed and continued a previously assigned 30 percent rating for the service-connected right eye disability; and, found that new and material evidence to reopen a previously denied claim of tinnitus had not been received.  

In October 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claims of service connection for hearing loss and tinnitus, as well as the issue of service connection for neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As reflected in the written transcript of his October 2016 Board video hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010; and, entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling.  

2.  In an unappealed June 1986 rating decision, the RO denied claims of service connection for hearing loss and tinnitus because there was no recorded chronic diagnosis during service.  

3.  Presuming its credibility, the evidence associated with the record since June 1986 relates to an unestablished fact necessary to substantiate the claim of service connection for a hearing loss disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a hearing loss disability.  

4.  Presuming its credibility, the evidence associated with the record since June 1986 relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010; and, entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
2.  The September 1986 rating decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010; and, entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling.  See Hearing Transcript, pp. 2-3.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010; and, entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling, and they are therefore dismissed.
II.  New and Material Evidence

The Veteran's original claims of service connection for hearing loss and tinnitus were denied by the RO in a June 1986 rating decision.  According to the Veteran's February 1986 claim, he indicated that he suffered ear damage when a tank blew up in Vietnam.  

At the time of the June 1986 rating decision, the evidence included the Veteran's service treatment records (STRs) and an April 1986 VA examination report which notes the Veteran's complaints of ringing and aching in his ears.  The Veteran reported that both of his tympanic membranes were perforated as a result of an in-service explosion in Vietnam in 1968 which produced a loss of hearing for several days.  He also reported that although his hearing subsequently improved, it never returned to normal.  A copy of the February 1968 STR corroborates the Veteran's assertions regarding an explosion near the right ear and complaints of decreased hearing and pain in the ear.  Although the right tympanic membrane appeared slightly infected, there were no perforations.  The examiner suspected that the Veteran "may well have a mild to moderate neurosensory hearing loss, however, this has to be further confirmed and documented by a complete audiometric examination."  The examiner also indicated that the Veteran did have some tinnitus associated with the hearing loss.  The impression was mild to moderate neurosensory hearing loss, but there is no indication that the Veteran underwent audiometric testing at that time.  

The June 1986 RO rating decision indicates a review of the Veteran's service treatment records (STRs) and noted that he was treated for an ear condition in February 1986 after an explosion near his right ear with an assessment of questionable decreased hearing and slight otitis externa.  Also, according to the rating decision, the separation examination recorded no significant increased hearing deficit and no complaint of tinnitus; and, the Veteran's STRs from his second period of service did not show trauma with respect to the ears.  


The June 1986 rating decision denied the claims of service connection for hearing loss and tinnitus based on a finding that there was no recorded chronic [hearing loss and/or tinnitus] diagnosis of record during service.  The Veteran did not appeal that determination and it became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The June 1986 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In addition, no evidence that was relevant to the issues of hearing loss or tinnitus was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the June 1986 decision with respect to those claims.  38 C.F.R. § 3.156(b) (2016).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the June 1986 rating decision, additional evidence has been added to the record, including a March 2005 VA progress note indicating a diagnosis of bilateral hearing loss, VA audiometric testing examination reports from November 2006 and February 2012 indicating bilateral hearing loss and tinnitus, as well as an outpatient audiologic assessment from September 2010.  Additionally, the Veteran provided testimony regarding the onset and continuity of his hearing loss and tinnitus.  

Presuming the credibility of this evidence, it is new and material because it provides audiometric testing results which confirm a current diagnosis of hearing loss; and, it suggests that the Veteran may have experienced a hearing loss disability as a result of the in-service explosion in Vietnam in 1968.  Neither the actual audiometric testing, nor the Veteran's testimony and lay statements were previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for hearing loss and tinnitus.  As the new evidence addresses the reasons for the prior denials, it is material and the claims of service connection for hearing loss and tinnitus may be reopened.  

The reopened claims are addressed in the REMAND which follows.

ORDER

The issue on appeal of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following right eye surgery on August 30, 2010, is dismissed.  

The issue on appeal of entitlement to an increased disability rating for the service-connected right eye disability, currently evaluated as 30 percent disabling, is dismissed.  

New and material evidence to reopen the claim of service connection for a hearing loss disability has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for tinnitus has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection hearing loss and tinnitus.  He asserts that his hearing loss and tinnitus began during combat when he was in close proximity to an explosion in Vietnam.  

A VA examiner in December 2006 referred to the STR noting some possible hearing loss following the explosion in 1968 (which is of record), but indicates that subsequent evaluations indicate the Veteran's hearing was within normal limits.  It is unclear as to what audiologic evaluations the examiner is referring.  

Also, a VA examiner in February 2012 referred to findings from an October 1966 entrance examination, a September 1969 separation examination, as well as a September 1976 entrance examination for his second period of service and a December 1977 medical history form.  A review of these STRs suggests that the Veteran's hearing worsened at some point from the time of his entrance examination in October 1966 to the time of his entrance examination in September 1976; and this is consistent with the Veteran's statements that his hearing actually got worse during service.  Moreover, although the audiogram from the September 1969 discharge examination suggests that the Veteran's hearing was normal at that time, the Veteran's Report of Medical History suggests that the Veteran reported ear trouble at that time.  The copy of the STR appears to show that the Veteran checked the box corresponding to "yes" under ear, nose or throat trouble, although it is not entirely legible.  

In addition, the Veteran has submitted copies of some personnel records which shows that the Veteran received an Army Commendation Medal for meritorious service from April 1967 to April 1968 against an armed hostile force in Vietnam; however, his DD Form 214 from his first period of service shows only that he served overseas for two months in Europe, not Vietnam.  

That notwithstanding, however, the DD Form 214 from the Veteran's second period of service indicates that the Veteran had no foreign service during the period from November 1976 to August 1978, but that he had received the combat infantry badge, Army Commendation Medal, Republic of Vietnam Cross of Gallantry with Palm et al.  That DD Form 214 also reflects that the Veteran served in Vietnam from April 7, 1967 to April 6, 1968; however, the Veteran's complete personnel file is not of record, and it is not clear as to why his Vietnam service was not included on the DD Form 214 covering the period of active duty when he served in Vietnam.  Accordingly, the Veteran's complete personnel file should be obtained and associated with the claims file.  

With respect to whether the Veteran's hearing loss and/or tinnitus had its onset in service or is otherwise related to service, another examination is necessary to decide the claims.  

The November 2006 examiner opined against a finding of service connection for hearing loss, noting that the Veteran's hearing loss was symmetrical and that the Veteran reported that the right ear was the one that was injured in the explosion.  

A review of the STR from February 1986, however, shows that the Veteran reported that the explosion was by his right ear; however, he did not specifically limit his reports of hearing loss to the right side.  Furthermore, a February 1969 entry notes that the Veteran's left tympanic membrane was "severely inflamed" at that time.

The February 2012 VA examiner opined that the Veteran's hearing loss was "at least as likely as not" due to his occupational noise exposure working in a chemical plant from 1969 to 1976 and from 1978 to 2003.  However, at his Board hearing in October 2016, the Veteran testified that he noticed hearing loss and tinnitus since service; and, that the acoustic trauma from the in-service explosion was much worse than the post-service occupational noise to which he was exposed.  See Hearing Transcript, pp. 7-8.  

A new examination is therefore necessary, to consider the Veteran's contentions and treatment history.  In this regard, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Moreover, as the Veteran has claimed that he incurred a hearing loss disability due to an injury during his combat service in Vietnam, the combat presumption is triggered, and the examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of any currently diagnosed hearing loss and tinnitus.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159.  

Regarding the claim for a neurologic disorder, the Veteran asserts that he has neuropathy secondary to his service-connected diabetes.  The most recent VA examination from July 2016 confirms that the Veteran has a diagnosis of mild incomplete sensory loss on the left side, but specifically indicated that the Veteran has no findings of diabetic polyneuropathy.  The examiner provided a complete rationale for why the Veteran's symptoms were not secondary to his diabetes, and opined that his symptoms were most consistent with a prior stroke.  The examiner was unable, however, to provide an opinion without resorting to speculation, as to whether his mild incomplete left-sided sensory loss was otherwise related to service. 

The Veteran served in the Republic of Vietnam from April 1967 to April 1968; thus, his exposure to Agent Orange is presumed.  The examiner in July 2016 suggested that the Veteran's neuropathy could be secondary to a stroke, and cardiovascular disease (ischemic heart disease) is one of the enumerated diseases associated with herbicide agents listed under 38 C.F.R. § 3.309(e).  Accordingly, a new examination is necessary to determine the likely etiology of the Veteran's left-sided neuropathy and whether it is related to any ischemic heart disease, or any service-connected disability.  

In this regard, and with regard to all claimed disorders, VA must also ascertain whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed disorders were incurred by any incident of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of the Veteran's service personnel records (SPRs), which may be located in a temporary file at the RO in Jackson.  

2.  Obtain and associate with the claims file all VA treatment records generated since 2013 that are not currently of record; and, with appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  Following completion of Directives 1 and 2 above, to the extent possible, schedule the Veteran for a VA examination by an authorized audiologist with appropriate expertise to determine the nature and etiology of the bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current hearing loss and/or tinnitus, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he first noticed a hearing loss during service, and has noticed it since that time.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Following completion of Directives 1 and 2 above, to the extent possible, schedule the Veteran for an appropriate examination to determine the likely etiology of the mild sensory neuropathy.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, including the opinion of the VA examiner in July 2016.  The examination report should note that review.  All necessary testing and evaluation should be performed, including, if necessary, updated EMG testing.

The examiner should opine as to whether the Veteran's sensory neuropathy is, at least as likely as not (a 50 percent or higher probability) related to disease or injury in service, including whether it is secondary to stroke/heart disease, diabetes or one of the Veteran's other service-connected disabilities.  All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or examination by another physician would be useful in rendering an opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  Then, readjudicate the claims of service connection for bilateral hearing loss and tinnitus, and a neurological disability.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


